

116 S898 IS: To designate the Manhattan Campus of the New York Harbor Health Care System of the Department of Veterans Affairs as the “Margaret Cochran Corbin Campus of the New York Harbor Health Care System”.
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 898IN THE SENATE OF THE UNITED STATESMarch 27, 2019Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the Manhattan Campus of the New York Harbor Health Care System of the Department of
			 Veterans Affairs as the Margaret Cochran Corbin Campus of the New York Harbor Health Care System.
	
		1.Designation of Manhattan Campus of the New York Harbor Health Care System of the Department of
			 Veterans Affairs, New York
 (a)FindingsCongress makes the following findings: (1)Margaret Cochran was born in Franklin County, Pennsylvania, on November 12, 1751, and married John Corbin in 1772.
 (2)Three years after the marriage, when John Corbin left to fight in the Revolutionary War as an artilleryman, Margaret Corbin accompanied him to war to support the Revolutionary Army.
 (3)Margaret Corbin supported the Revolutionary Army by caring for injured and sick soldiers as well as by cooking and cleaning. During battle, she also helped her husband load the cannon he was responsible for manning.
 (4)On November 16, 1776, John Corbin was manning a cannon during the Battle of Fort Washington on Manhattan Island, New York, when he was killed. Margaret Corbin heroically took her husband’s place, firing the cannon until she, too, was hit by enemy fire and seriously wounded.
 (5)Having lost the use of her left arm, Margaret Corbin was assigned to the Invalid Regiment at West Point, New York. (6)The Continental Congress awarded Margaret Corbin a lifelong pension for her injuries, making her the first woman to receive a pension from the United States by virtue of military service for the United States.
 (7)Margaret Corbin died in 1789 in Highland Falls, New York. She is honored nearby at West Point as a hero of the Revolutionary War.
 (b)DesignationThe Manhattan Campus of the New York Harbor Health Case System of the Department of Veterans Affairs in New York, New York, shall after the date of the enactment of this Act be known and designated as the Margaret Cochran Corbin Campus of the New York Harbor Health Care System.
 (c)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the Campus referred to in subsection (b) shall be deemed to be a reference to the Margaret Cochran Corbin Campus of the New York Harbor Health Care System.